     Case 3:17-cv-00815-MMA-JLB Document 166 Filed 05/18/20 PageID.2757 Page 1 of 5


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     KATY WILLIAMS, et al.,                                 Case No.: 17-cv-00815-MMA (JLB)
12                                          Plaintiffs,
                                                              ORDER GRANTING JOINT
13     v.                                                     MOTION TO CONTINUE
                                                              SCHEDULING ORDER AND
14     COUNTY OF SAN DIEGO, et al.,
                                                              PRETRIAL PROCEEDING DATES
15                                        Defendants.
                                                              [ECF No. 165]
16
17
18           Before the Court is a Joint Motion to Continue Scheduling Order and Pretrial
19    Proceeding Dates. (ECF No. 165.) The parties jointly request a 60-day extension of all
20    dates in the current Scheduling Order. For good cause shown, the Joint Motion is
21    GRANTED, and the Scheduling Order (ECF No. 160) is modified as follows:
22           1.      All discovery, including expert discovery, must be completed by all parties by
23    July 27, 2020.1 “Completed” means that all discovery under Rules 30-36 of the Federal
24    Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
25    sufficient period of time in advance of the cut-off date, so that it may be completed by
26
27
             1
               Additional discovery is limited to the purposes set forth in the parties’ Joint Motion. (ECF No.
28    165 at 3.)

                                                          1
                                                                                         17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 166 Filed 05/18/20 PageID.2758 Page 2 of 5


 1    the cut-off date, taking into account the times for service, notice and response as set forth
 2    in the Federal Rules of Civil Procedure. Counsel must promptly and in good faith meet
 3    and confer with regard to all discovery disputes in compliance with Local Rule
 4    26.1(a). The Court expects counsel to make every effort to resolve all disputes without
 5    court intervention through the meet and confer process. If the parties reach an impasse on
 6    any discovery issue, counsel must file an appropriate motion within the time limit and
 7    procedures outlined in the undersigned magistrate judge’s chambers rules. A failure to
 8    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
 9    order of the court, no stipulation continuing or altering this requirement will be
10    recognized by the court.
11           Discovery motions must be filed in the time and manner directed by Magistrate
12    Judge Burkhardt (see Judge Burkhardt’s Civil Chambers Rules on Discovery Disputes
13    available on the Court’s website). All discovery motions must be filed within 30 days of
14    the service of an objection, answer, or response which becomes the subject of dispute, or
15    the passage of a discovery due date without response or production, and only after counsel
16    (and any unrepresented parties) have met and conferred to resolve the dispute and
17    complied with Section IV.B. of Judge Burkhardt’s Civil Chambers Rules.
18           2.      Failure to comply with this section or any other discovery order of the court
19    may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
20    the introduction of experts or other designated matters in evidence.
21           3.      All dispositive pretrial motions, including motions for summary judgment and
22    motions addressing Daubert issues, must be filed by August 21, 2020.2 Counsel for the
23    moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
24    of time between the date you request a motion date and the hearing date may vary from
25    one district judge to another. Please plan accordingly. Failure to make a timely request
26
27
             2
               This deadline is not applicable to pretrial motions in limine. For further information regarding
28    motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                         2
                                                                                         17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 166 Filed 05/18/20 PageID.2759 Page 3 of 5


 1    for a motion date may result in the motion not being heard.
 2          4.     If appropriate, following the filing of an order ruling on a motion for summary
 3    judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
 4    the expiration of the deadline set forth in paragraph 3, supra, Judge Anello will issue a
 5    pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
 6    deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
 7    Rules, which provide additional information regarding pretrial scheduling.
 8          5.     A Mandatory Settlement Conference will be conducted on August 6, 2020 at
 9    1:45 PM in the chambers of Magistrate Judge Jill L. Burkhardt. Counsel or any party
10    representing himself or herself must submit confidential settlement briefs directly to the
11    magistrate judge’s chambers by July 29, 2020. All parties are ordered to read and fully
12    comply with the Chambers Rules of the assigned Magistrate Judge.
13          The confidential settlement statements should be lodged by e-mail to
14    efile_Burkhardt@casd.uscourts.gov. Each party’s settlement statement shall concisely set
15    forth the following: (1) the party’s statement of the case; (2) the controlling legal issues;
16    (3) issues of liability and damages; (4) the party’s settlement position, including the last
17    offer or demand made by that party; (5) a separate statement of the offer or demand the
18    party is prepared to make at the settlement conference; and (6) a list of all attorney and
19    non-attorney conference attendees for that side, including the name(s) and
20    title(s)/position(s) of the party/party representative(s) who will attend and have settlement
21    authority at the conference. If exhibits are attached and the total submission amounts to
22    more than 20 pages, a hard copy must also be delivered directly to Magistrate Judge
23    Burkhardt’s chambers. Settlement conference statements shall not be filed with the
24    Clerk of the Court.         Settlement conference statements may be exchanged
25    confidentially with opposing counsel within the parties’ discretion.
26
27
28

                                                    3
                                                                               17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 166 Filed 05/18/20 PageID.2760 Page 4 of 5


 1           Pursuant to Civil Local Rule 16.3, all party representatives and claims adjusters for
 2    insured defendants with full and unlimited authority3 to negotiate and enter into a binding
 3    settlement, as well as the principal attorney(s) responsible for the litigation, must be present
 4    and legally and factually prepared to discuss and resolve the case at the mandatory
 5    settlement conference. In the case of an entity, an authorized representative of the entity
 6    who is not retained outside counsel must be present and must have discretionary authority
 7    to commit the entity to pay an amount up to the amount of the Plaintiff’s prayer (excluding
 8    punitive damages prayers). The purpose of this requirement is to have representatives
 9    present who can settle the case during the course of the conference without consulting a
10    superior.
11           Counsel for a United States government entity may be excused from this
12    requirement so long as the government attorney who attends the MSC conference (1) has
13    primary responsibility for handling the case, and (2) may negotiate settlement offers which
14    the attorney is willing to recommend to the government official having ultimate settlement
15    authority.
16           Failure to attend the conference or obtain proper excuse will be considered grounds
17    for sanctions.
18           6.      A post trial settlement conference before a magistrate judge may be held
19    within 30 days of verdict in the case.
20           7.      The dates and times set forth herein will not be modified except for good cause
21    shown.
22    ///
23
24           3
                “Full authority to settle” means that the individuals at the settlement conference must be
25    authorized to fully explore settlement options and to agree at that time to any settlement terms acceptable
      to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person
26    needs to have “unfettered discretion and authority” to change the settlement position of a party. Pitman
      v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27    unlimited settlement authority to attend the conference includes that the person’s view of the case may be
      altered during the face to face conference. Id. at 486. A limited or a sum certain of authority is not
28    adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                          4
                                                                                          17-cv-00815-MMA (JLB)
     Case 3:17-cv-00815-MMA-JLB Document 166 Filed 05/18/20 PageID.2761 Page 5 of 5


 1          8.     Briefs or memoranda in support of or in opposition to any pending motion
 2    must not exceed twenty-five (25) pages in length without leave of a district court judge.
 3    No reply memorandum will exceed ten (10) pages without leave of a district court judge.
 4    Briefs and memoranda exceeding ten (10) pages in length must have a table of contents
 5    and a table of authorities cited.
 6          9.     Plaintiff’s counsel must serve a copy of this order on all parties that enter this
 7    case hereafter.
 8          IT IS SO ORDERED.
 9    Dated: May 18, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                 17-cv-00815-MMA (JLB)
